Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the previously cited prior art fail to teach (i) “wherein a period of the available random access channel transmission occasion associated with the synchronization block is calculated based on a period of a random access channel transmission occasion, a number of synchronization blocks associated with the random access channel transmission occasion, and a number of synchronization blocks;” and (ii) “wherein the information includes a 4-bit field indicating a physical random access channel mask index specifying at least one available random access channel transmission occasion associated with the synchronization block.”
In light of Applicant recent amendments and arguments, Examiner has performed and additional prior art search.  As a result of the prior art search, the Double Patenting rejection has been amended to include ISLAM et al (US PGPUB 20190159258) in view of Liu et al (US PGPUB 2014/0314000.)   In addition, the previous 103 rejection has been amended to include newly discovered prior art of Liu et al (US PGPUB 2014/0314000.)

Double Patenting
5. 	The non-statutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

and to prevent possible harassment by multiple assignees. A non-statutory double
patenting rejection is appropriate where the claims at issue are not identical, but at least
one examined application claim is not patentably distinct from the reference claim(s)
because the examined application claim is either anticipated by, or would have been
obvious over, the reference claim (s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321
(d) may be used to overcome an actual or provisional rejection based on a non-statutory
double patenting ground provided the reference application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. A
terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Website contains terminal disclaimer forms which may be
used. Please visit http:/Awww.uspto.gov/forms/. The filing date of the application
will determine what form should be used. A web-based e-Terminal Disclaimer maybe
filled out completely online using web-screens. An e-Terminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about e-Terminal Disclaimers, refer
to http:/Awww.uspto.gov/patents/process/file/efs/guidance/eTD -info-I.jsp.

Claims 5 and 7-9 are provisional rejected on the ground of non-statutory double patenting as being unpatentable over claims 8-13 of U.S. Patent 16/968,218 and further over claims 7-10 of U.S. Patent No. 16/969,641.  
6.	ISLAM et al (US PGPUB 20190159258) in view of Liu et al (US PGPUB 2014/0314000) teaches disclose (i) “wherein a period of the available random access channel transmission occasion associated with the synchronization block is calculated based on a period of a random (Islam:  see abstract, Fig. 5-8, and 9-11, para: 0068, 0069, 0074, 0080, 0087) and (ii) “wherein the information includes a 4-bit field indicating a physical random access channel mask index specifying at least one available random access channel transmission occasion associated with the synchronization block” taught by Lui et al (see para: 0056, 0131, 0133, 0149, 0150.)
	Therefore, it would have been obvious to one of ordinary skilled before the filing of the invention to utilize the teachings disclosed by Islam with the teachings disclosed by Liu to produce claim 5, 8 and 9 of the standing Application.
The dependent claims of the standing Application include the limitation of
dependent claims of the co-pending Applications, therefore the dependent claims are
rejected as well.
This is a provisional non-statutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 5, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al (US PGPUB 20190159258) in view of Liu et al (US PGPUB 2014/0314000.)

Regarding claim 5 and 9, Islam et al disclose a terminal for receiving an
instruction to perform a random access procedure from a base station apparatus, the
terminal comprising:
a receiver configured to receive (see Fig. 12, UE receiver), from the base station
apparatus (see Fig. 13, base station), information (see abstract, para: 0007-
0010, identified information communicated) specifying at
least one available random access channel transmission occasion
associated with a synchronization block (see abstract, para: 0010-0012, 0080,
available PRACH resources transmission occasion associated with SS-
block);

occasion based on the information (see para: 0089, 0090, 0095,
RACH controller determine/identify PRACH time-frequency resources
based on identifying data); and
a transmitter configured to transmit a random access preamble by using the
identified random access channel transmission occasion (see abstract,
para: 0007-0010, PRACH preamble transmitted/communicated based on
identified information/data.)
In addition, Islam et al disclose that the functions associated with the
claimed embodiment are implemented via software instructions which are
executed by processors (see para: 0109, 0119, 0121 and 0122.)
wherein a period of the available random access channel transmission occasion associated
with the synchronization block is calculated based on a period of a random access channel transmission occasion (see abstract, Fig. 5-8, and 9-11, para: 0068, 0069, 0074, 0080, 0087), a number of synchronization blocks associated with
the random access channel transmission occasion, and a number of synchronization blocks (see Fig. 5-8, and 9-11, para: 0068, 0069, 0074, 0080, 0087.)
Although Islam et al fail to teach wherein the information includes a 4-bit field indicating a physical random access channel mask index specifying at least one available random access channel transmission occasion associated with the synchronization block, in analogous art, Liu et al disclose information includes a 4-bit field indicating a physical random access channel mask index specifying at least one available random access channel transmission occasion associated with the synchronization block (see para: 0056, 0131, 0133, 0149, 0150, 4-bit PRACH mask index used to identify which PRACH resources the UE is allowed to use of RACH operation (PRACH Tx occasion) associated with simultaneous Tx and decoding of resources.)                                          


Regarding claim 7, Islam et al disclose wherein the at least one available
random access channel transmission occasion includes a plurality of random access
channel transmission occasions (see abstract, 006, 0063, 0068 multiple
PRACH/RACH occasion), and a common index is assigned to the plurality of random
access channel transmission occasions associated with respective synchronization
blocks (see Fig. 4, abstract, para: 0009, 0011-0013, 0074, 0062, 0063, 0068,
common index assigned to PRACH configuration, PRACH associated with SSBs),
the respective synchronization blocks including all synchronization blocks (see Fig. 5-8,
para: 0082.)

Regarding claim 8, Islam et al disclose a base station apparatus for instructing a
terminal to perform a random access procedure, the base station apparatus comprising:
a transmitter configured to transmit (Fig. 1, 3, 13, base station with transmitter,
receiver, processor), to the terminal (see Fig. 1, 3, 12, UE/terminal, with
transmitter, receiver, processor), information specifying at
least one available random access channel transmission occasion
associated with a synchronization block (see abstract, para: 0010-0012, 0080,
available PRACH resources transmission occasion associated with SS-
block);

occasion based on the information (see para: 0089, 0090, 0095, 0106-
0108, RACH controller (controller processor) determine/identify PRACH
time-frequency resources based on identifying data, in addition, it is
fundamental that a processor is embodied in a controller); and
a receiver configured to receive a random access preamble by using the
identified random access channel transmission occasion (see abstract,
para: 0007-0010, PRACH preamble transmitted/communicated based on
identified information/data.)
Although Islam et al fail to teach wherein the information includes a 4-bit field indicating a physical random access channel mask index specifying at least one available random access channel transmission occasion associated with the synchronization block, in analogous art, Liu et al disclose information includes a 4-bit field indicating a physical random access channel mask index specifying at least one available random access channel transmission occasion associated with the synchronization block (see para: 0056, 0131, 0133, 0149, 0150, 4-bit PRACH mask index used to identify which PRACH resources the UE is allowed to use of RACH operation (PRACH Tx occasion) associated with simultaneous Tx and decoding of resources.)                                          
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date to include information with a 4-bit field indicating a physical random access channel mask index specifying at least one available random access channel transmission occasion associated with the synchronization block as taught by Liu with the teachings of Islam for the purpose of managing PRACH resources as to minimize or avoid if possible PRACH resource communication collision/interference among communication between UE.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
March 3, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467